DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/21/2022, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of 5/4/2022 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A vacuum pump for evacuating a vacuum chamber comprising: 
a first flange and a second flange, each having a central opening, the flanges being ring- shaped and disposed opposedly to each other;
at least one intermediate ring, each of the at least one intermediate ring corresponding to the opening of the first flange and the opening of the second flange, having a central opening, and being disposed between the first flange and the second flange; 
O-rings, the O-rings being respectively disposed between the first flange and the at least one intermediate ring and between the at least one intermediate ring and the second flange; 
a plurality of elastic members, each of the plurality of elastic members being disposed such that the plurality of elastic members are circumferentially dispersed between the first flange and the at least one intermediate ring and circumferentially dispersed between the at least one intermediate ring and the second flange; and 
airtightness keeping means, the airtightness keeping means including positioning members, the positioning members being disposed so as to sequentially penetrate through positioning holes provided on the first flange, the at least one intermediate ring, and the second flange, wherein 
when the vacuum chamber is evacuated, the O-rings and the plurality of elastic members are compressed so as to reduce a clearance between the first flange and the second flange, and such that there is an empty space extending from a respective collar portion of each of the positioning members to an external surface of at least one of the second flange or and the first flange,-3- wherein the external surface faces toward the collar portion of each of the positioning members.
Claim 2. (Currently Amended) The vacuum pump according to claim 1, wherein the elastic members [[is]] are substantially cylindrical or prismatic.
Claim  3. (Currently Amended) The vacuum pump according to claim 1, wherein the O-rings [[is]] are a composite members formed by coating an outer surface of a core made of silicon rubber with fluorocarbon rubber.
Claim 5. (Currently Amended) The vacuum pump according to claim 1, wherein from among a positioning recess for positioning the O-ring provided between the first flange and the at least one intermediate ring and a positioning recess for positioning the O-ring provided between the second flange and the at least one intermediate ring, one of the positioning recesses positions the respective O-ring such that a spring constant in an axial direction is smaller than a spring constant in a radial direction, and the other positioning recess positions the other respective O-ring such that a spring constant in the radial direction is smaller than a spring constant in the axial direction.
Claim 11. (Currently Amended) The vacuum pump according to claim 9, wherein the outer surface of the lower intermediate ring includes a collar portion extending outward from a part of the outer surface, and the elastic members [[is]] are in contact with the outer surface of the collar portion of the lower intermediate ring.
Claim 12. (Currently Amended) A vacuum-pump damper for keeping airtightness between a vacuum chamber and a vacuum pump for evacuating the vacuum chamber, 
the vacuum-pump damper comprising: 
a first flange and a second flange, each having a central opening, the flanges being shaped like rings opposed to each other; 
an intermediate ring[[, each of the at least one intermediate ring]] corresponding to the opening of the first flange and the opening of the second flange, having a central opening, and being disposed between the first flange and the second flange; 
O-rings, the O-rings being respectively disposed between the first flange and the [[at least one]] intermediate ring and between the [[at least one]] intermediate ring and the second flange; 
a plurality of elastic members circumferentially dispersed between the first flange and the intermediate ring and circumferentially dispersed between the intermediate ring and the second flange; and 
airtightness keeping means including positioning members inserted into positioning holes sequentially provided on the first flange, the intermediate ring, and the second flange, wherein 
when the vacuum chamber is evacuated, the O-rings and the plurality of elastic members are compressed so as to reduce a clearance between the first flange and the second flange, and such that there is an empty space extending from a respective collar portion of each of the positioning members to an external surface of at least one of the second flange or and the first flange, wherein the external surface faces toward the collar portion of each of the positioning members.

Authorization for this examiner’s amendment was given in an interview with Ted Magee on 8/3/2022.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and 12 recite the limitation of "wherein when the vacuum chamber is evacuated, the O-rings and the plurality of elastic members are compressed so as to reduce a clearance between the first flange and the second flange, and such that there is an empty space between a respective collar portion of each of the positioning members and an external surface of at least one of the second flange or and the first flange, wherein the external surface faces toward the collar portion of each of the positioning members". This is considered allowable subject matter. The prior art of Smith US 20190285209, JP2003003988 and JP2010169102 teach a very similar structure as present application but does not discloses this compression space that is caused by the elastic members locations. This was not found in any other prior art search or prior art that was found. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745